ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
STATZ Corporation                           )      ASBCA No. 62048
                                            )
Under Contract No. SPE4A 7- l 7-D-0231      )

APPEARANCES FOR THE APPELLANT:                     William E. Hughes III, Esq.
                                                    Husch Blackwell LLP
                                                    Milwaukee, WI

                                                  Natalia S. Kruse, Esq.
                                                   Husch Blackwell LLP
                                                   Madison, WI

APPEARANCES FOR THE GOVERNMENT:                   Daniel K. Poling, Esq.
                                                   DLA Chief Trial Attorney
                                                  Michael P. Chiffolo, Esq.
                                                   Trial Attorney
                                                   DLA Aviation
                                                   Richmond, VA

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: February 5, 2020



                                                Administrative Judge
                                                Chairman
                                                Armed Services Board
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62048, Appeal of STATZ Corporation,
rendered in conformance with the Board's Charter.

      Dated:

                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals